         Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :      CRIMINAL NO. 19-cr-372 (EGS)
MICHAEL BROOKS, JR.,                          :
also known as “Tank,”                         :      MAGISTRATE NO. 19-MJ-276
JEWEL LAFONTANT,                              :
also known as “Jewel Brooks,”                 :
LINDA BROOKS,                                 :
also known as “Auntie,”                       :
also known as “Aunt,”                         :
AARON WALKER,                                 :
RONALD JAY WEAVER, and                        :
also known as “Jay,”                          :
MIKIAS HAILE-SELASSIE,                        :
also known as “New York,”                     :
EARL MAURICE TERRELL,                         :
                                              :
                       Defendants.            :

          GOVERNMENT’S MEMORANDUM FOR PRETRIAL DETENTION
          OF DEFENDANTS MICHAEL BROOKS, JR. AND AARON WALKER

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits this memorandum in support of its motion for pretrial
                                                                             1
detention of Defendants Michael BROOKS, Jr. and AARON WALKER.                    In support of this

motion, the United States relies on the following points and authorities and such other points and

authorities as may be cited at any hearing on this matter.

                      BACKGROUND AND STATEMENT OF FACTS

       In approximately October 2017, the Drug Enforcement Administration (DEA) began an

investigation into a drug-trafficking conspiracy involving Michael BROOKS Jr. The DEA



1
  Two indicted defendants have not yet been apprehended and, consequently, the instant case
remains sealed. The names of the at-large defendants have been redacted from this
memorandum.
         Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 2 of 22



utilized confidential sources of information, controlled purchases of narcotics, surveillance,

wiretaps, search warrants and other law enforcement processes during its investigation.

       1.      Controlled Purchases and Title III Wire Investigation

       Using a confidential source, the DEA made approximately nine controlled purchases of

cocaine from BROOKS Jr. for a net weight of over 900 grams of cocaine. These purchases

occurred from February 2018 to May 2019, and are the subject of Counts 2 through 10 of the

Indictment in the instant case.

       Based on the controlled purchases and other evidence, the DEA conducted a Title III wire

investigation. The wire investigation began in May 2019 and concluded in November 2019. The

interception of communications of BROOKS Jr., WALKER and their coconspirators produced a

clear picture of a structured drug distribution network that operated primarily in and around

Washington, D.C., Maryland and Virginia. Three of the targeted telephones belonged to

BROOKS Jr. As evidenced by numerous controlled purchases and wire interceptions, BROOKS

Jr. sold multiple ounce quantities of cocaine and cocaine base (also known as crack cocaine)

together with co-defendants Jewel LAFONTANT and Linda BROOKS, and with others. During

the interceptions of BROOKS Jr.’s Target Telephones #1, 2 and 3 (also referred to as TT-1, TT-2

and TT-3, respectively), it became evident that he along with LAFONTANT and Linda

BROOKS sold wholesale amounts of cocaine and crack cocaine to redistributors of cocaine and

crack cocaine. One of those redistributors was defendant Aaron WALKER.

       The interceptions from BROOKS Jr.’s Target Telephones and co-defendant Earl

TERRELL’s Target Telephones (TT-4 and TT-5) also evidenced that Defendant TERRELL was

a monthly supplier of ½-kilogram quantities of cocaine to BROOKS Jr.


                                                2
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 3 of 22



   1. Sample of Interceptions Establishing Michael BROOKS Jr. was a Coconspirator of
      Supplier Earl TERRELL

        Suspected Money Exchange between Brooks Jr. and Terrell on August 19, 2019

       On August 16, 2019, at approximately 9:25 p.m., in activation 769 on TT-3, BROOKS Jr.

called TERRELL who was utilizing TT-4. Prior to this conversation, there were approximately

six other incoming calls to TT-3 from TT-4, starting on August 14, 2019, that went unanswered.

During the call on August 16, 2019, BROOKS Jr. said, “Yo Earl…Earl…Earl… Earl… Hello?”

to which TERRELL answered, “yeah,” BROOKS Jr. said, “Yeah, I’m scraping man, the price is

too high.” TERRELL stated, “Tank man, you…you is blowing me off dawg.” Due to the sound

quality, parts of the conversation were inaudible, but BROOKS Jr. can be heard again saying that

he is “scraping.” BROOKS Jr. repeated, “Man, I’m scraping man. I mean, I mean niggas ain’t

rocking with this number man. You know what I mean. So I’m out here scraping the best way I

can man.” It should be noted that it appears, from the number of unanswered incoming calls to

BROOKS Jr. leading up to activation 769, that BROOKS Jr. was avoiding TERRELL. During

this same period, BROOKS Jr. was answering calls from people other than TERRELL and

making calls to people other than TERRELL. It is believed that when BROOKS Jr. tells

TERRELL that he’s “scraping,” he was communicating to TERRELL that he was trying to get

money together, but was having difficulty selling his narcotics in a timely manner because his

purchase price from TERRELL was too high, and in turn, his sale price to his customers, was too

high. Thus, he was explaining why he had not answered TERRELL’s phone calls.

       TERRELL responded by saying, “So what you want? What is going to make you better

though dawg? You want to give it to them for free?” BROOKS Jr. replied, “Nah… hell nah. Man


                                               3
         Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 4 of 22



that why I be down there dragging ass because of that. Honestly, I ain’t even gonna lie to you

man. They tired, they getting better deals somewhere else.” TERRELL followed, “So you saying

the numbers too high for you dawg?” During this point in the conversation, it is believed that

BROOKS Jr. was again informing TERRELL that the price of the narcotics was too high and

customers were finding better prices elsewhere.

       BROOKS Jr. then stated, “Man, I’m just saying, I’m just telling you what peoples telling

me out here. I don’t know. I mean, I’m not complaining.” TERRELL agreed and said, “Yeah,

they telling me that same shit,” and “he gave me something man, I ain’t even like though man.

That motherfucker, he won’t, won’t hit me.” Based on the conversation, it is believed that

TERRELL is talking about the price and quality of narcotics and when he states, “That

motherfucker… won’t hit me,” law enforcement believes that TERRELL is saying that his own

source of supply will not text or call him back.

       The conversation then turned to the subject of a family get together being planned by

TERRELL’s brother, Gregory Terrell. At the end of the conversation, TERRELL told BROOKS

Jr. that he would not be around during the weekend and was coming back on Monday. BROOKS

Jr. said, “Alright, well I’m still cool though. Well by the time you get back man, I may actually

have it for you, honestly,” and “You know when I be like Imma have it, I be have it when I said

I’m gonna have it. Even if it’s probably a day later, I’ll still be having it. Cause I already see

what I got.” Law enforcement believes that in this statement by BROOKS Jr., he is either

referring to money that is owed to TERRELL or having enough money to purchase more

narcotics from TERRELL. Case agents know through their training and experience that

oftentimes a supplier will “front” narcotics, or sell on consignment, to re-distributors with the

                                                   4
         Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 5 of 22



understanding and agreement that the money will be paid at a later date, usually when the

narcotics are sold by the re-distributor.

       On August 19, 2019, law enforcement was utilizing electronic surveillance equipment to

monitor TERRELL’s home in Hyattsville, Maryland. At approximately 2:54 p.m., law

enforcement observed, in real-time, a silver vehicle arrive at the residence and a tall, black male

individual, with physical characteristics similar to TERRELL, exit the driver’s side door. An

unknown black female was observed exiting the front passenger side. At approximately 2:56

p.m., law enforcement observed both subjects enter the front door of TERRELL’s home. At

approximately 3:10 p.m., law enforcement observed the male subject exit the residence and walk

towards the trunk of the vehicle. Law enforcement observed the male reach inside the trunk

briefly, before walking to the driver’s side door. Between approximately 3:09 p.m. and 3:10

p.m., BROOKS Jr. attempted to place two outgoing calls to TT-4, activations 1206 and 1208,

both of which were unanswered. At approximately 3:11 p.m., law enforcement observed the

black male subject enter the driver’s side door and leave the drive away from TERRELL’s home.

Around the same time, BROOKS Jr. received an incoming call from TT-5. Case agents

reviewing the intercepted call recognized the voice of the subject talking to BROOKS Jr. as

being consistent with TERRELL’s voice. This was based on previous interceptions between

BROOKS Jr. and TERRELL. In activation 1211 on TT-5, TERRELL asked BROOKS Jr., “Are

you around there?” and BROOKS Jr. said, “Yeah, yeah I’m over at his house now.” TERRELL

replied, “I’m gonna come to that motherfucker, right now, cause I, I’m just getting my bags out.”

Although no “bags” were physically seen during surveillance, it is believed by law enforcement

through training and experience, as well as knowledge of this investigation, that narcotics

                                                5
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 6 of 22



traffickers commonly use coded language when referring to narcotics or amounts of U.S.

currency, in an attempt to deter law enforcement and to conceal their criminal activity. BROOKS

Jr. concurred, saying, “alright, see you in like ten minutes, fifteen minutes,” and TERRELL

answered, “no… now, (unintelligible) corner right now.” During this telephone call, law

enforcement observed BROOKS Jr. in the area of a home on Galloway Road NE. This location

is a known stash location for BROOKS Jr. It is also known to be the residence of his mother,

Darlene BROOKS. At approximately 3:17 p.m. in activation 1213, BROOKS Jr. received

another incoming call from TT-5. During this call TERRELL told BROOKS Jr., “I am right

here.” Law enforcement observed TERRELL’s vehicle arrive in the area of Galloway Street NE.

Law enforcement also observed BROOKS Jr. appear and walk towards TERRELL’s vehicle,

eventually entering the front passenger side door at approximately 3:18 p.m. At approximately

3:25 p.m., BROOKS Jr. was observed exiting the vehicle, before getting into his own vehicle and

leaving the area. Agents noted that as BROOKS Jr. was walking to TERRELL’s vehicle, he was

cautiously looking around in all directions, appearing to be vigilant of his surroundings before

going inside. Based upon numerous observations and surveillance operations of BROOKS Jr.,

law enforcement is aware that BROOKS Jr. is surveillance conscious, taking notice of unfamiliar

vehicles or subjects in the area indicating the presence of law enforcement. Surveillance teams

were not in a position to see what exactly occurred inside of TERRELL’s vehicle. However, it is

noted that the behavior and manner of the meeting between BROOKS Jr. and TERRELL on

August 19, 2019, was consistent with previous interactions between BROOKS Jr. and other co-

conspirators, such as being vigilant of his surroundings and meeting inside of a vehicle for a




                                               6
         Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 7 of 22



brief period. BROOKS Jr.’s overall behavior, including his failure to meet inside of his stash

house, is indicative of criminal activity, in particular drug trafficking.

            BROOKS Jr.’s Narcotics Resupply from TERRELL on September 3, 2019

       Communications between BROOKS Jr. and TERRELL continued on August 30, 2019.

At approximately 9:59 p.m., BROOKS Jr. received an incoming call from TT-4 on TT-3 in

activation 2922. During this call TERRELL asked BROOKS Jr., “Where you at Tank,” to which

BROOKS Jr. responded, “Uh, riding up…ahh… Thirteenth Street. You alright?” TERRELL

replied, “Oh yeah. I’m in the house. So, ahh ahh, what the fuck you looking like?” BROOKS Jr.

answered, “By my estimate, I think it’s like thirteen and that’s not talking about what’s going on

now.” Based upon law enforcement’s knowledge of the investigation, and previous intercepted

calls, it is believed that TERRELL was asking how BROOKS Jr. was faring in terms of money

and selling narcotics. It is further believed that BROOKS Jr. was informing TERRELL that he

may have about $13,000 in drug proceeds, not including the sales he had lined up for the night of

August 30, 2019. Case agents reviewed the intercepted data for TT-2 for the night of August 30,

2019, and found that he had several narcotics sales lined up with customers around the time of

activation 2922. TERRELL responded, “Oh shit. So that motherfucker got slow but that mother

fucker cranked up like a son of a bitch.” It is believed that TERRELL was making a reference to

activation 769, in paragraph 36 as described above, in which BROOKS Jr. originally told him

that he was struggling to sell the narcotics because of the high sale price. Near the end of the

conversation, TERRELL said, “shit so I guess you talking next week then?” BROOKS Jr.

replied, “I know it’s gonna be before Wednesday though. Probably Tuesday… Monday or



                                                   7
         Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 8 of 22



Tuesday,” and, “Like Monday or Tue… probably, all depend on how the way I keep going. It

keep up like this it be Monday.” TERRELL ended, “Right, alright, well give me buzz.”

       On September 2, 2019, at approximately 2:51 p.m., BROOKS Jr. received an incoming

call from TT-4 on TT-3 in activation 3148. During this call BROOKS Jr. told TERRELL that,

“everything good.” BROOKS Jr. further stated, “Alright, well, it would be, I, I’ll probably come

down today or if not, it would just be in the morning.... but if you need me to come tonight, I

will.” TERRELL told BROOKS Jr., “You alright, you alright, go ahead.” The conversation

concluded with BROOKS Jr. saying, “Alright bet. Well, I’ll just see you tomorrow and I’ll call

you after I drop the kids over at school.” TERRELL concurred with “alright.” Law enforcement

believes that BROOKS Jr. was telling TERRELL that he was ready to purchase more narcotics,

however, he was pushing the meeting off until the following day.

       Following the call with TERRELL, BROOKS Jr. continued to update his customers on

TT-2 about the status of his narcotics supply. For example, on September 2, 2019 at

approximately 5:26 p.m. on TT-2 in activation 3015, BROOKS Jr. received an incoming call

from a telephone number suspected of being utilized by a drug customer. Several previously

intercepted communications between BROOKS Jr. and this drug customer are consistent with

him being a customer of BROOKS Jr.’s. During this conversation, BROOKS Jr. told the

unidentified customer, “I’m sitting out here waiting for him. I’m gonna wait for him ‘til like six

thirty, if he ain’t back by then, I’m out.” BROOKS Jr. then said, “it’s probably gonna be in the

morning… it’s gonna either be today or I know was tell him it be in the morning.” Based on

other intercepted communications, it is believed that BROOKS Jr. was referring to waiting for

TERRELL.

                                                8
         Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 9 of 22



       On September 3, 2019, in activation 3220 on TT-3, BROOKS Jr. made an outgoing call

to TT-4 at approximately 7:26 a.m. The call was not answered. Based on GPS real time data

location from TT-2, law enforcement inferred that the purpose of this call was for BROOKS Jr.

to advise TERRELL that he was on his way to see him from his residence in Baltimore,

Maryland. It should be noted that following this attempted contact; DEA experienced a total loss

of power to the building in which the listening post is set up. Due to this malfunction, no calls

were intercepted until power was restored later that afternoon. Even though calls were not

intercepted, BROOKS Jr.’s incoming and outgoing text messages were intercepted and were

retrieved once the power was restored. Toll data for TT-4 and TT-5 was obtained to gather lost

call data. Prior to the power outage, law enforcement had already established surveillance at

TERRELL’s home. Toll data for TT-5 shows an outgoing call to BROOKS Jr. at approximately

7:32 a.m. According to toll data, this conversation lasted approximately forty (40) seconds.

Following that call, at approximately 7:33 a.m., TT-5 sent an outgoing text message to BROOKS

Jr. saying, “Call on this phone.” At approximately 8:00 a.m., toll data for TT-5 shows an

incoming call from BROOKS Jr. that lasted approximately 13 seconds. Following that call, TT-5

received an incoming text message from BROOKS Jr. that read “ok.”

       At approximately 8:11 a.m., law enforcement observed a tall, black male subject, later

identified as TERRELL, exit TERRELL’s Hyattsville home and enter his vehicle. The vehicle

was surveilled via helicopter with unbroken surveillance from TERRELL’s home to the area of

Galloway Street NE where he ultimately met with BROOKS JR. Law enforcement officers near

Galloway Street NE observed BROOKS Jr.’s vehicle in the vicinity prior to TERRELL’s arrival.

At approximately 8:18 a.m., toll data for TT-5 shows an outgoing call to BROOKS Jr. At

                                               9
           Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 10 of 22



approximately 8:19 a.m., law enforcement surveillance observed TERRELL arrive in the area of

Galloway Street NE. At approximately 8:20 a.m., law enforcement observed BROOKS Jr.

walking towards the TERRELL’s vehicle. BROOKS Jr. was observed constantly looking around,

being vigilant of his surroundings, as he acted in previous meets. Aerial surveillance captured

BROOKS Jr. enter TERRELL’s vehicle, via the front passenger door. At approximately 8:24

a.m., BROOKS Jr. exited TERRELL’s vehicle, returned to his, and both vehicles left the area.

TERRELL was then followed to a Bank of America branch located at 915 Rhode Island Avenue

NE, Washington, D.C. with unbroken aerial surveillance.

       After meeting with TERRELL, BROOKS Jr. made several outgoing calls to previously

identified customers explaining that he is “good” and explaining, “you are going to like this new

stuff here.” Agents know through training and experience that drug traffickers, to include

BROOKS Jr., often state that they are “good” when they are in possession of narcotics and have

it available for resale. Additionally, by saying “you are going to like this new stuff here,”

BROOKS Jr. was advising his customers that the newly acquired narcotics were of a high

quality.

             BROOKS Jr.’s Narcotics Resupply from TERRELL on November 1, 2019

       Because of wire interceptions between TERRELL and BROOKS Jr., law enforcement

suspected that TERRELL was going to provide BROOKS Jr. with a resupply of cocaine on

November 1, 2019. Law enforcement surveilled TERRELL’s home and observed him leaving his

home and traveling towards the District of Columbia where he was expected to meet with and

resupply BROOKS Jr. TERRELL observed law enforcement and fled at a high rate of speed in

an apparent attempt to elude police, which was successful. Several calls were intercepted
                                           10
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 11 of 22



between TERRELL and other subjects following the described events. In activation 6758, an

outgoing call from TT-5, TERRELL told a male subject that he was not going to "let these

motherfuckers jack me again." In an intercepted conversation with BROOKS Jr. (activation 6847

on TT-5), TERRELL described being followed to BROOKS Jr. and told BROOKS Jr., "Fuck

them. When they come, they come. Like I said, a mother fucker ain't hard to get. You know what

I mean. Ain't no mother fucking, ain't no need to acting like, you know what I mean, it is what it

is." He then told BROOKS Jr., "We'll meet up, we will see, you know, on the low."

   2. Admissions by BROOKS Jr. and Search Warrant on Stash Location

       BROOKS Jr. was arrested on November 8, 2019, pursuant to an arrest warrant issued by

this Court. He was advised of, and waived, his Miranda rights. During his interview, BROOKS

Jr. admitted that he was a cocaine and crack cocaine supplier. He admitted that for the last

approximately 2 years he has been acquiring a ¼ kilogram to a ½ kilogram of cocaine once or

twice a month from TERRELL that he then redistributed to others. He admitted that on

November 1, 2019, he was resupplied ¼ kilogram of cocaine by TERRELL. He also admitted

that he stored narcotics at an apartment on Bladensburg Road, NE, Washington, DC, and that

approximately 170 to 190 grams of cocaine and 20 to 28 grams of crack cocaine was presently

being stored at the apartment. At the time of BROOKS Jr.’s admissions on November 8, 2019, a

search warrant was being executed at the Bladensburg apartment, which revealed quantities of

cocaine and crack cocaine consistent with the narcotics described by BROOKS Jr. and located at

the precise location described by BROOKS Jr. Law enforcement also recovered substantial drug

trafficking paraphernalia at the Bladensburg Road apartment including a large quantity of baking

soda, a necessary ingredient for the manufacturing of crack cocaine.


                                               11
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 12 of 22



   3. Sample of Interceptions Establishing Aaron WALKER Was a Coconspirator of
      BROOKS Jr. and Seizure of Cocaine From WALKER

      Investigators determined during the interception period of BROOKS Jr.’s Target

Telephones that BROOKS Jr. was a source of supply of cocaine and crack cocaine to Aaron

WALKER. The wiretaps, surveillance and a traffic stop of WALKER established that WALKER

is a redistributor for BROOKS Jr. who acquires approximately 31 grams (approximately 1

ounce) of cocaine per week. An ounce of cocaine has a wholesale value of approximately

$1,200, which is likely to generate approximately $4,000 in street profit. Since at least June

2018, WALKER has communicated with BROOKS Jr. an average of approximately 100 times

per month. All, or virtually all, of their intercepted communications have been about narcotics. In

light of the length of the relationship, frequency and quantities of the buys, WALKER is

responsible for over 500 grams of cocaine and cocaine base.

      On May 8, 2019, BROOKS Jr., using TT-1, was involved in a series of activations

(activation# 790, 801, 802, 803) with WALKER on a telephone subscribed to WALKER.

BROOKS Jr. sent an outgoing text message to WALKER, activation #790, at approximately

7:51 pm on May 8, 2019. The text read, “u gd [good],” to which WALKER replied, “sat

[Saturday].” In activation #802, BROOKS Jr. texts WALKER, “bet. its two blocks left.” On May

10, 2019, during activation #1170, BROOKS Jr. received an incoming phone call from

WALKER. During that conversation, WALKER told BROOKS Jr. “make one of them thirty

four straight and put some whatever in the other twenty eight.” BROOKS Jr. confirmed

WALKER’s request by repeating, “okay, thirty four and twenty eight.” WALKER then stated,

“Yeah, because thirty four is for me straight and the other junk so I have something to do with

it.” We believe he was ordering 62 grams of cocaine, 28 grams of which was going to be altered.

                                                12
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 13 of 22



      On May 21, 2019, there were further conversations (activation #2218, 2224, 2226, 2304,

2311, 2319, 2323, 2324, 2325, 2327, 2333, 2335, 2338, and 2340) between BROOKS Jr. and

WALKER. At approximately 8:03am, in activations #2218 and 2224, BROOKS Jr. texted

WALKER, “waitin on u,” to which WALKER replied, “hit u when get off.” In activation #2325,

at approximately 7:04pm, WALKER texts “1x straifht up,” to which BROOKS Jr. texted back,

“got u.” It is believed that “1x straight up” was coded language for one ounce, or a “31” (31

grams) of cocaine.

      As a result of these communications, law enforcement surveilled WALKER as he

travelled from his residence in Frederick, Maryland, to the meeting between BROOKS Jr. and

WALKER in D.C. Upon the completion of the meeting, law enforcement continued to follow

WALKER back into Maryland, where a traffic stop was effected by uniformed police in

Montgomery County, Maryland. Law enforcement recovered approximately 30.09 grams of

cocaine from WALKER’s person and he was subsequently arrested on state charges of

possession with intent to distribute narcotics. Law enforcement maintained unbroken

surveillance of WALKER from the time he left his residence to the time of the traffic stop.

During the arrest, officers positively identified WALKER through his Maryland driver’s license

and they recovered the phone he used to communicate with BROOKS Jr. WALKER’s

possession of cocaine with the intent to distribute on May 21, 2019, resulted in Count 12 of the

Indictment.

      On May 23, 2019, BROOKS Jr. received an incoming call, activation 2478, from

WALKER, who was using a different telephone number. During this call WALKER advised that

this number was his “girl’s” number. WALKER told BROOKS Jr. that he “got hit last night,”


                                              13
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 14 of 22



and that he got “pulled over for some shit on my car.” BROOKS Jr. then asked, “But you was

good on the other part right . . . you ain’t had nothing with you did you?” WALKER then

responded, “That’s what I had with me.” BROOKS Jr. followed with, “what you talking about,

what you got from me that day?” WALKER then said, “Yeah.” BROOKS Jr. then answered

with, “oh shit.” WALKER then told BROOKS Jr. to “change” his phone number because law

enforcement had seized his phone following his arrest.

      Despite his arrest and the pendency of his criminal case in Montgomery County,

WALKER continued to conspire with BROOKS Jr. and acquire cocaine from him for

redistribution purposes. For example, the two men met on June 18, 2019, so that WALKER

could receive “just one joint.” (Act. #303 on TT-1.) Law enforcement believes that WALKER

acquired an ounce of cocaine, approximately 31 grams of cocaine. In activations #1971, 1972

and 1974, on August 26, 2019, WALKER communicated with BROOKS Jr. and texted him, “on

way al solid.” BROOKS confirmed, “that’s how it is, one piece.” It is believed that WALKER

was ordering from BROOKS Jr. cocaine, in particular crack cocaine.

       4.      Basis for Pretrial Detention

       A.      MICHAEL BROOKS, Jr.

       As part of the Cocaine and Crack Cocaine conspiracy, BROOKS Jr. is alleged to have

conspired to distribute and possess with the intent to distribute five kilogram or more of cocaine

and cocaine base. At the time of the commission of this offense, BROOKS Jr. was on supervised

release for a 2015 federal cocaine trafficking conviction in 14-cr-000126 in Washington, D.C.

Prior to that case, BROOKS Jr. was convicted in 2013 of drug trafficking in Baltimore,

Maryland and discharging a firearm. BROOKS Jr. was on probation in this case at time he


                                               14
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 15 of 22



committed the 2015 federal case. In 2003, BROOKS Jr. was convicted of cocaine trafficking in

two cases in Washington, D.C., case numbers 2002-FEL-003833 and 2002-FEL-001775. Finally,

he was convicted in 1997 of Marijuana possession in Washington, D.C. in case number 1997-

cmd-001953. BROOKS Jr. is a recidivist and a habitual cocaine trafficker.

       In this case, the evidence against BROOKS Jr. is strong. It consists of intercepted phone

calls that detail his cocaine and crack cocaine trafficking. The evidence also includes controlled

purchases of cocaine from BROOKS Jr. where almost 1 kilogram of cocaine was purchased. The

evidence also includes surveillance evidencing drug transactions with TERRELL, WALKER and

other coconspirators and seizures of large quantities of cocaine and crack cocaine. BROOKS Jr.

has also admitted to his drug trafficking and his admissions evidence an extensive conspiracy

involving large amounts cocaine and crack cocaine.

       It is also clear that despite his prior convictions, his past incarcerations and his stints

under court supervisions, nothing has stopped him from trafficking in extremely dangerous drugs

that are destroying our communities.

       B.      AARON WALKDER

       As part of the conspiracy, Aaron WALKER is alleged to have conspired to distribute and

possess with the intent to distribute 500 grams or more of cocaine and cocaine base. He was also

indicted on one count of possession with the intent to distribute cocaine.

       As discussed above, the wiretap evidence establishes that WALKER was a cocaine

trafficker who acquired ounce quantities of cocaine from BROOKS Jr. on a weekly and

consistent basis. His involvement in this business was confirmed with the seizure of over 30

grams of cocaine during his arrest in Montgomery County after he met with BROOKS Jr. It is


                                                15
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 16 of 22



also important to note that despite his arrest and the fact that his criminal case was pending in

Montgomery County, WALKER continued in the conspiracy and was unrelenting in acquiring

cocaine from BROOKS Jr. It is even more remarkable that WALKER has been determined by

the Pretrial Services Agency to be a recidivist who has numerous prior narcotics convictions and

violent crimes, and is a serious risk of flight. It is also important to note that after he was arrested

in Montgomery County during the instant investigation, WALKER informed BROOKS Jr. of his

arrest, that the police seized his both his phone and the cocaine BROOKS Jr. distributed to him,

and he then told BROOKS Jr. to get rid of his phone, a clear attempt to obstruct and impede law

enforcement’s investigation.

        In this case, the evidence against WALKER consists of intercepted phone calls and the

seizure of cocaine. The interceptions, some of which are discussed above, establish that

WALKER acquired his supply of cocaine and crack cocaine from BROOKS Jr. They further

establish that he acquired one or two ounce quantities of narcotics on a weekly basis and despite

his arrest and pending criminal case in Montgomery County, he continued to conspire with

BROOKS Jr. to traffic in cocaine and crack cocaine.

                                       APPLICABLE LAW

        Here, the Government has requested a pretrial detention hearing under a provision of the

Bail Reform Act, 18 U.S.C. § 3142(f)(1)(C), which provides that a judicial officer “shall hold a

hearing to determine whether any condition or combination of conditions set forth in subsection

(c) of this section will reasonably assure the appearance of such person as required and the safety

of any other person and the community” upon motion for a case that involves “an offense for

which a maximum term of imprisonment of ten years or more is prescribed in the Controlled


                                                  16
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 17 of 22



Substances Act.” 18 U.S.C. § 3142(f)(1)(C). The Controlled Substance offense charged here

meets these criteria.

       Under the statute, pretrial detention must be supported by clear and convincing evidence

when the justification involves the safety of the community, and a preponderance of the evidence

when the justification involves the risk of flight. U.S. v. Simpkins, 826 F.2d 94, 96 (D.C. Cir.

1987). In considering either justification, the charged offense here (given that it is a Controlled

Substances offense punishable by a maximum term of imprisonment of more than ten years and

therefore meets the criterial of 18 U.S.C. § 3142(f)(1)(C)) carries with it a rebuttable

presumption that “no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of the community” where a judicial officer

determines that there is probable cause to believe that the person committed the charged offense.

18 U.S.C. § 3142(e)(3) and (e)(3)(A). By itself, an indictment establishes that probable cause and

triggers the presumption. See, e.g., United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996)

(“the indictment alone would have been enough to raise the rebuttable presumption that no

condition would reasonably assure the safety of the community”). Furthermore, under the Bail

Reform Act the Government may proceed by way of proffer. Smith, 79 F.3d at 1210.

       When considering the interplay of the statutory presumption and the “safety of any other

person and the community” and “flight risk” justifications for pretrial detention, the common

sense reasons for both the Bail Reform Act and the statutory presumption’s treatment of serious

drug trafficking offenses should be kept in mind. Under the Bail Reform Act, 18 U.S.C. §§ 3142

et seq., “[t]he statutory language, as well as the legislative history, unequivocably establishes that

Congress intended to equate traffic in drugs with a danger to the community.” United States v.


                                                 17
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 18 of 22



Strong, 775 F.2d 504, 506 (3d Cir. 1985). Its legislative history also “fully supports the

conclusion that Congress intended to equate drug trafficking with danger to the community.”

Strong, 775 F.2d at 507. As noted by the D.C. Circuit:

        The legislative history indicates that the rebuttable presumption covering serious drug
trafficking offenses was included because:

       ‘Persons charged with major drug felonies are often in the business of importing or
       distributing dangerous drugs, and thus, because of the nature of the criminal activity with
       which they are charged, they pose a significant risk of pretrial recidivism. Furthermore,
       the Committee received testimony that flight to avoid prosecution is particularly high
       among persons charged with major drug offenses. Because of the extremely lucrative
       nature of drug trafficking, and the fact that drug traffickers often have established
       substantial ties outside the United States from whence most dangerous drugs are imported
       into the country, these persons have both the resources and the foreign contacts to escape
       to other countries with relative ease in order to avoid prosecution for offenses punishable
       by lengthy prison sentences.’

United States v. Alatishe, 768 F.2d 364, 370 n.13 (D.C. Cir. 1985) (quoting S. Rep. No. 225,

98th Cong., 1st Sess. 20 (1983), U.S. Code Cong. & Admin. News 1984, p. 3203). Thus, in

creating a presumption of pretrial detention for serious drug trafficking offense, both the

legislative history and the statutory language make clear that very “real-world” concerns lie

behind the recognition of the inherent, pretrial dangers and flight risks posed by those who

commit serious drug trafficking offenses.

       To be sure, that presumption is rebuttable and does not shift the ultimate burden of proof

from the Government’s shoulders. But it does create a burden of production on the defense to

submit at least some credible evidence that might purport to overcome it. And even if the defense

does submit such evidence, the presumption remains as a factor that may be considered by the

Court amongst others in determining whether the defendant should be detained, and the

presumption retains “evidentiary weight.” United States v. Dillon, 938 F.2d 1412, 1416 (1st Cir.


                                               18
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 19 of 22



1991) (“When a defendant produces such evidence, however, the presumption does not

disappear. The burden of persuasion remains on the government and the rebutted presumption

retains evidentiary weight”) (citations omitted); United States v. Rueben, 974 F.2d. 580, 586 (5th

Cir. 1992) (the mere production of evidence [regarding flight risk for a drug offense] does not

completely rebut the presumption . . . . In making its ultimate determination, the court may still

consider the finding by Congress that drug offenders pose a special risk of flight and

dangerousness to society” (citation omitted); United States v. Rodriguez, 950 F.2d 85, 88 (2d Cir.

1991) (“Although the government retains the burden of persuasion, a defendant must introduce

some evidence contrary to the presumed fact in order to rebut the presumption . . . . Once a

defendant introduces rebuttal evidence, the presumption, rather than disappearing altogether,

continues to be weighed along with other factors to be considered when deciding whether to

release a defendant. . . . see also United States v. Jessup, 757 F.2d 378, 382-83 (1st Cir.1985)

(rejecting “bursting bubble” approach)” (internal citation omitted)); see also United States v. Ali,

793 F. Supp. 2d 386, 388 and 388 n.2 (D.D.C. 2011) (“Even if such contrary evidence or

credible proffers are offered, the presumption remains as a factor to be considered by the Court

amongst others in determining whether the defendant should be detained”).

       In making a pretrial detention decision, by statute a judicial officer must consider four

factors: 1) the nature and circumstances of the offense charged, including whether the offense

involves such things as a controlled substance or a firearm; 2) the weight of the evidence against

the person; 3) the history and characteristics of the person; and 4) the nature and seriousness of

the danger to any person or the community that would be posed by the person’s release. 18

U.S.C. § 3142(g).


                                                19
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 20 of 22



       Here, the first factor, the nature and circumstances of the offenses charged, clearly

weighs in favor of detention. Here, a grand jury found probable cause to believe that Defendants

BROOKS Jr. and WALKER were involved in a conspiracy to distribute and possess with the

intent to distribute cocaine and crack cocaine, with BROOKS Jr. being indicted for 5 kilogram or

more of cocaine and WALKER being indicted for 500 grams or more of cocaine. BROOKS Jr.

was also indicted on 10 counts of distribution of cocaine, 1 count of possession with the intent to

distribute cocaine, and 1 count of possession with the intent to distribute crack cocaine.

WALKER was also indicted on 1 count of possession with the intent to distribute cocaine. The

distribution of these extremely menacing narcotics pose a very significant danger to our

community. The nature of these offenses and the statutory presumption therefore weigh heavily

in favor of detention. Furthermore, the seriousness of the offense also poses a significant risk of

substantial incarceration for the Defendants. If convicted, BROOKS Jr. will be subject to a

mandatory minimum 10 years’ incarceration and up to a maximum of life. WALKER faces a

mandatory minimum sentence of 5 years incarceration and up to 40 years. These potential

sentences do not take into account the enhanced penalties due to any prior drug trafficking and

violent crime convictions. Additionally, the counts for distribution and possession with intent to

distribute could result in a period of incarceration of up to 20 years each. That exposure, in turn,

only increases the incentive of the Defendants to flee.

       The second factor, the weight of the evidence, also clearly weighs in favor of detention.

As set forth above, this case involves an extensive investigation that included intercepted

communications, surveillance, controlled buys, and seizures, all of which establish that the

Defendants have engaged in a conspiracy to traffic in large quantities of cocaine and crack


                                                20
           Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 21 of 22



cocaine.

       The third factor, the history and characteristics of the person, also weigh in favor of

detention. In total, the Defendants are subject to mandatory periods of incarceration on the drug

charges. These offenses, in concert with prior felony convictions, warrant detention in this case.

This is further amplified by the fact that BROOKS Jr. was on supervision when he committed

the offenses in this case and he has a long history of violating his supervision by continuing to

traffic in narcotics. Similarly, WALKER has violated supervision in the past and has been

convicted of fleeing and eluding from police.

       The fourth factor, the nature and seriousness of the danger to any person or the

community posed by the Defendants’ release, also weighs in favor of detention. As discussed

above, the Defendants’ activities pose a substantial danger to the community. The members of

this conspiracy are involved in the large-scale distribution of PCP. In creating the statutory

presumption for pretrial detention, as noted above, Congress recognized the high risk of pretrial

recidivism of those involved in serious drug trafficking offenses. Here, the continuing danger to

the community that is posed by these defendants is quite evident.

       In the end, given all of these facts and circumstances, the Defendants simply cannot

present evidence sufficient to overcome the statutory presumption that the Defendants should be

held without bond. Furthermore, even apart from that presumption, the weight of the evidence

and the gravity of the alleged offenses provide compelling justification for the continued

detention of the Defendants until this case is resolved.




                                                 21
        Case 1:19-cr-00372-EGS Document 13 Filed 11/14/19 Page 22 of 22




       WHEREFORE, the Government requests that the Court order the above-referenced

Defendants to be detained without bond pending resolution of this case.

                                                    Respectfully submitted,

                                                    JESSIE K. LIU
                                                    United States Attorney
                                                    D.C. Bar No. 472845

                                            By:                     /s/
                                                    GEORGE ELIOPOULOS
                                                    Assistant United States Attorney
                                                    DC Bar No. 390601
                                                    555 4th Street, N.W., Room 4205
                                                    Washington, D.C. 20001
                                                    (202) 252-6957
                                                    George.p.eliopoulos@usdoj.gov




                                               22
